IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-40713
                         Summary Calendar
                        __________________


WILLIE CRAWFORD BENNETT,

                                       Plaintiff-Appellant,

versus

JAMES A. COLLINS, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; WAYNE SCOTT;
J. ZELLER; J. FENNIMORE,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-95-CV-145
                        - - - - - - - - - -
                          January 30, 1996
Before WIENER, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     William Crawford Bennett appeals from the district court's

order denying his request for a preliminary injunction.    Bennett

requested, among other relief, that the district court grant him

a temporary restraining order or preliminary injunction

restraining prison officials from retaliating against him or

transferring him during the pendency of the suit.

     The record indicates that Bennett has been transferred;

nevertheless, Bennett does not mention any injury resulting from


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 95-40713
                                 -2-

the transfer in his appeal.   Accordingly, that issue has been

waived.    See Brinkmann v. Dallas County Deputy Sheriff Abner, 813

F.2d 744, 748 (5th Cir. 1987) (issues which are not briefed are

waived).   Bennett's other issues concern incidents or conditions

on the Chase Field West Unit.   As Bennett has been moved from

that unit without objection, those issues are moot.     See Powell

v. McCormack, 395 U.S. 486, 496 (1969) ("Simply stated, a case is

moot when the issues presented are no longer `live' or the

parties lack a legally cognizable interest in the outcome.").

Because the issue is moot, the appeal is frivolous and is

DISMISSED.   See 5TH CIR. R. 42.2.

     Bennett has not shown that he requires the appointment of

counsel on appeal; therefore, his motion for appointment of

counsel is DENIED.   Bennett's request for publication is also

DENIED, as his case does not meet the criteria for publication.

     Bennett is cautioned that any additional frivolous appeals

filed by him will invite the imposition of sanctions.    To avoid

sanctions, Bennett is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously decided by this

court.

     APPEAL DISMISSED.